ROBECO-SAGE MULTI-STRATEGY FUND, L.L.C. 909 Third Avenue 32nd Floor New York, New York 10022 July 20, 2011 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention: James E. O'Connor, Esq. Re: Robeco-Sage Multi-Strategy Fund, L.L.C. Post-Effective Amendment No. 5 to the Registration Statement on Form N-2 File Nos.: 333-154909 and 811-21778 Dear Mr. O'Connor: Pursuant to Rule 461(a) under the Securities Act of 1933, as amended, the undersigned hereby respectfully requests that the effective date for the above-referenced Post-Effective Amendment No. 5 to the Registration Statement on Form N-2 be accelerated so that it will be declared effective on July 20, 2011 or as soon as practicable thereafter. Please notify George M. Silfen, Esq., of Schulte Roth & Zabel LLP, counsel to the undersigned, at (212) 756-2131, as soon as possible as to the time the Post-Effective Amendment No. 5 to the Registration Statement has been declared effective pursuant to this acceleration request. ROBECO-SAGE MULTI-STRATEGY FUND, L.L.C. By: /s/ Timothy J. Stewart Name:Timothy J. Stewart Title:Principal Manager ROBECO SECURITIES, L.L.C. By: /s/ William G. Butterly Name: William G. Butterly Title:Chief Legal Officer
